Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: ““DOUBLE INDUCTANCE COILS FOR POWERING WIRELESS ULTRASOUND TRANSDUCERS”. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 & 8 recite similar limitations of “the first induction coil and the second induction coil being arranged to enable the transducer to be inductively operated at an operation frequency thereof by a remote device, the first induction coil and the second induction coil being arranged to simultaneously deliver current to the transducer to electrically energise the transducer when the first induction coil and the second induction coil are inductively coupled to the remote device” which is unclear as the sub-limitation “arranged to enable the transducer to be inductively operated at an operation frequency thereof by a remote device” is not a statement of structure tied to function.  The statement is more a declaration of the operation of the transducer.  The removal of the sub-limitation could be removed and the remaining limitation could state “the first induction coil and the second induction coil arranged to simultaneously deliver current to the transducer to electrically energize the transducer when the first induction coil and the second induction coil are inductively coupled to receive power from the remote device.
Claim 5 recites the limitation “an optimal operating frequency of the ultrasound transducer”, which is unclear as to what “an optimal operating frequency” requires over “an operating frequency”.  The term “optimal” is a relative term that does not seem to add any additional boundaries to meeting an operating frequency of the transducer.
All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
.
Claims 1-5 & 8-9 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aertz (DE102012105647: “Aertz” translation provided for citations) in view of Qiang (CN203871932: “Qiang” translation provided for citations).

Claim 1.  Aertz discloses a wireless ultrasound sensor (Figs. 1-2: electrical component 1 with ultrasonic transducer 3) for non-destructive testing [0005: incorporation of such elements into components for the purpose of simple fault-free in-situ material testing] of a test object [0005:  The use of such coupled elements comprising a receiver coil and a piezoelectric element connected thereto for the radio-assisted excitation of the piezoelectric element, for example. 68 B. for the generation of a sound signal, in particular an ultrasonic signal] [0044], the sensor (Fig. 1-2: electrical component 1) comprising: an ultrasound transducer (Fig. 2: ultrasonic transducer 3) [0005:  the piezoelectric element, for example. 68 B. for the generation of a sound signal, in particular an ultrasonic signal, is not limited only to the incorporation of such elements into components for the purpose of simple fault-free in-situ material testing]  having a coupling face (Fig. 2:  above ultrasonic transducer 3)[0027: encapsulation layer on top of transducer 3] arranged to be acoustically coupled to the test object [0005], the ultrasound transducer (Fig. 2: ultrasonic transducer 3) being arranged to output a pulse of ultrasound into the test object when ultrasound transducer is electrically energized [0044:  piezoelectric element 3 effected by means of electromagnetic radiation when irradiated at the resonant frequency by the changing fields and associated dimensional changes of the piezoelectric element 3 which follow the excitation frequency, causes vibration excitation of the piezoelectric element 3, in particular generation of sound, particularly preferably ultrasound], the ultrasound transducer (Fig. 2: ultrasonic transducer 3) being arranged to output an electrical signal when the ultrasound transducer is acoustically energised by an ultrasound echo signal from within the test object [0005] & [0044]; a first induction coil (Fig. 2: coil 2), electrically coupled to the ultrasound transducer (Fig. 2: transducer 3) [0040:  The coil 2 is thus electrically connected with its two conductor ends via the first longitudinal contact end 5 to the second electrode 9 of the piezoelectric element 3, and with the second longitudinal contact end 6 to the first electrode 8 of the piezoelectric element 3]; and a second induction coil [0029: In principle, it is also conceivable for more than one coil to be arranged in the electrical element according to the invention and to be mechanically fixed and electrically contacted in the manner described above], the first induction coil and the second induction coil [0029] being arranged to enable the transducer to be inductively operated at an operation frequency thereof by a remote device [0010:  transmit electrical energy in the form of electromagnetic radiation from a transmitter, in particular a high-frequency (RF) transmitter, to the coil acting as a receiver antenna, which together with the piezo element connected to it forms the electrical components of an inductance and a capacitance characteristic of a resonant circuit, wherein the resonant frequency of this resonant circuit is adapted to the frequency of the electromagnetic excitation. 128 The resonant frequency of the resonant circuit is typically selected or set for exciting the piezoelectric element at a corresponding frequency, typically an ultrasonic frequency. 130 Thus, in a manner known per se, the piezo element can thus be supplied with energy wirelessly and for generating e.g. B. Ultrasonic waves are excited], the first induction coil and the second induction coil [0029] being arranged to simultaneously deliver current to the transducer to electrically energise the transducer when the first induction coil and the second induction coil are inductively coupled to the remote device [0010] & [0029].  Aertz does not explicitly disclose:

the outer diameter of the second induction coil being greater than the outer diameter of the first induction coil, the first induction coil providing a first inductance, the second induction coil providing a second inductance,  the second induction coil, electrically coupled to the ultrasound transducer in parallel with the first induction coil.  the first induction coil providing a first inductance, the second induction coil providing a second inductance and the first inductance being less than or equal to the second inductance.

Qiang teaches a wireless electric energy transmission device (Figs. 1 & 2), comprising a high frequency power supply (Fig. 1:  L1 on the left) with a power receiving device (Fig. 1: First coil L4 and second coil L3) connected in parallel (Fig. 2: L3 and L4 in parallel to load RL) with a load (Fig. 2: RL) to be powered [Abstract].  Qiang further teaches the first induction coil (Figs. 1 & 2: L4 inner receiving induction coil) and second induction coil (Figs. 1 & 2: L3 outer second receiving induction coil)  and where the outer diameter of the second induction coil (Figs. 1 & 2: L3 outer second receiving induction coil is larger at the outer diameter than coil L4)   being greater than the outer diameter of the first induction coil (Figs. 1 & 2: L4 inner receiving induction coil)[0018][0041:   diameter of the  receiving coil L3 (second inductance) about 110 mm; a receiving coil L4 (first inductance) about 100 millimetres, wherein the first receiving coil 4 is located inside of the secondt receiving coil], the first induction coil (Figs. 1 & 2: L4 inner receiving induction coil) providing a first inductance [0042: inductance of L4] the second induction coil (Figs. 1 & 2: L3 outer second receiving induction coil)  providing a second inductance [0042: inductance of L3] the second induction coil (Figs. 1 & 2: L3 outer second receiving induction coil)  electrically coupled to the load (Fig. 2: RL load) in parallel  (Fig. 2: L3 and L4 are in parallel with the load RL to be powered)  with the first induction coil (Figs. 1 & 2: L4 inner receiving induction coil)  the first induction coil (Figs. 1 & 2: L4 inner receiving induction coil) providing a first inductance [0042: inductance of L4] the second induction coil (Figs. 1 & 2: L3 outer second receiving induction coil) providing a second inductance [0042: inductance of L3]  and the first inductance being less than or equal to the second inductance [0042:  wherein the first receive coil L3 and the second receive coil 4 between the coupling coefficient of about 0. 82, U(e.g. high coefficient means closely matched inductance)].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Qiang’s arrangement of coaxial coplanar coils connected with matched inductance and parallel to a load as a coil arrangement for Aertz’s multiple receiving coils because the two coils with matched conductance improves the range and quality of receiving and transporting power from the transmitter to the load to be powered  [Qiang Abstract].

Claim 2. Dependent on the wireless ultrasound sensor according to claim 1.  Aertz does not explicitly disclose:
the outer diameter of the second induction coil is greater than the outer diameter of the first induction coil by a factor of at least 1.1.  

Qiang teaches a pair of receiving and transmitting coils (Fig. 3).  Qiang further teaches and values of the diameters of the mutually coupled coil antennas ][0041:  diameter of the  receiving coil L3 (second inductance) about 110 mm; a receiving coil L4 (first inductance) about 100 mm, wherein the first receiving coil 4 is located inside of the second  receiving coil]. ].[0041 the diameters of the two coils have the secondary at 110mm and the first coil at 100mm so the secondary coil is larger than the first coil by a factor of 1.1]

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Qiang’s ratio of dimensions of the coil outer diameter of the secondary coil to the first coil  as  dimensions for Aertz’s double inductive coil’s because the dimensions ensure a compact arrangement of the inductance coils for tight space location  sensor testing that is not easily accessible with a hand held device [Qiang 0018].

Claims 3, 4 11 & 12. Dependent on the wireless ultrasound sensor according to claim 1.   Aertz further discloses the transducer (Fig. 2:  transducer 3), the first induction coil (Fig. 2:  coil 2) are mounted in a substantially coaxial arrangement (Fig. 2: the coils 2 and transducer 3 are aligned through a center line) and Aertz further discloses the first induction coil can be multiple induction coils [0029].  Aertz does not explicitly disclose:
the first induction coil and second induction coil are mounted in a substantially coaxial arrangement and the first induction coil and the second induction coil are mounted in substantially the same plane. 
 

Qiang teaches a wireless electric energy transmission device (Figs. 1 & 2), comprising a high frequency power supply (Fig. 1:  L1 on the left) with a power receiving device (Fig. 1: First coil L4 and second coil L3) connected in parallel (Fig. 2: L3 and L4 in parallel to load RL) with a load (Fig. 2: RL) to be powered [Abstract].  Qiang further teaches the first induction coil (Figs. 1 & 2: L4 inner receiving induction coil) and second induction coil (Figs. 1 & 2: L3 outer second receiving induction coil) are mounted in a substantially coaxial arrangement (Figs. 1 & 2: L4  first inner receiving induction coil and L3 outer second receiving induction ring share the same circular center axis)  and the first induction coil (L4)  and the second induction coil (L3) are mounted in substantially the same plane (Figs. 1 & 2: L4  first inner receiving induction coil and L3 outer second receiving induction ring share the same plane).  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Qiang’s double coil arrangement that shares the same plane and center axis as an arrangement for Aertz’s multiple receiver coils because the arrangement provides a space-efficient low-profile design that expands the commercial viability of the product to space constrained applications [Qiang 0018].   

Claim 5. Dependent on the wireless ultrasound sensor according to claim 1.  Aertz further discloses the first induction coil (Fig. 1: coil 2) has an inductance such that the first induction coil (Fig. 1: coil 2) and the ultrasound12 transducer (Fig. 1: transducer 3) form a circuit with a resonant frequency that matches an optimal operating frequency of the ultrasound transducer (Fig. 1: transducer 3) [0010:  The above-described design known per se from the prior art therefore makes it possible to transmit electrical energy in the form of electromagnetic radiation from a transmitter, in particular a high-frequency (RF) transmitter, to the coil acting as a receiver antenna, which together with the piezo element connected to it forms the electrical components of an inductance and a capacitance characteristic of a resonant circuit, wherein the resonant frequency of this resonant circuit is adapted to the frequency of the electromagnetic excitation. 128 The resonant frequency of the resonant circuit is typically selected or set for exciting the piezoelectric element at a corresponding frequency, typically an ultrasonic frequency] & [0044].

Claim 8. Aertz discloses a method of producing an ultrasound sensor for non-destructive testing of a test object [0005: incorporation of such elements into components for the purpose of simple fault-free in-situ material testing], comprising: providing an ultrasound transducer (Fig. 2: electronic component 1 with ultrasonic transducer 3).  Aertz does not explicitly disclose:

providing a first induction coil  having a first outer diameter; providing a second induction coil having an outer diameter which is greater than the first outer diameter; electrically coupling the first induction coil to the ultrasound transducer; and electrically coupling the second induction coil to the ultrasound transducer in parallel with the first induction coil, wherein the first induction coil provides a first inductance, the second induction coil provides a second inductance and the first inductance is less than or equal to the second inductance.  


Qiang teaches a wireless electric energy transmission device (Figs. 1 & 2), comprising a high frequency power supply (Fig. 1:  L1 on the left) with a power receiving device (Fig. 1: First coil L4 and second coil L3) connected in parallel (Fig. 2: L3 and L4 in parallel to load RL) with a load (Fig. 2: RL) to be powered [Abstract].  Qiang further teaches the first induction coil (Figs. 1 & 2: L4 inner receiving induction coil) and second induction coil (Figs. 1 & 2: L3 outer second receiving induction coil)  and where the outer diameter of the second induction coil (Figs. 1 & 2: L3 outer second receiving induction coil is larger at the outer diameter than coil L4)   being greater than the outer diameter of the first induction coil (Figs. 1 & 2: L4 inner receiving induction coil)[0018][0041:  diameter of the  receiving coil L3 (second inductance) about 110 mm; a receiving coil L4 (first inductance) about 100 millimetres, wherein the first receiving coil 4 is located inside of the secondt receiving coil], the first induction coil (Figs. 1 & 2: L4 inner receiving induction coil) providing a first inductance [0042: inductance of L4] the second induction coil (Figs. 1 & 2: L3 outer second receiving induction coil)  providing a second inductance [0042: inductance of L3] the second induction coil (Figs. 1 & 2: L3 outer second receiving induction coil)  electrically coupled to the load (Fig. 2: RL load) in parallel  (Fig. 2: L3 and L4 are in parallel with the load RL to be powered)  with the first induction coil (Figs. 1 & 2: L4 inner receiving induction coil)  the first induction coil (Figs. 1 & 2: L4 inner receiving induction coil) providing a first inductance [0042: inductance of L4] the second induction coil (Figs. 1 & 2: L3 outer second receiving induction coil) providing a second inductance [0042: inductance of L3]  and the first inductance being less than or equal to the second inductance [0042:  wherein the first receive coil L3 and the second receive coil 4 between the coupling coefficient of about 0. 82, U(e.g. high coefficient means closely matched inductance)].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Qiang’s arrangement of coaxial coplanar coils connected with matched inductance and parallel to a load as a coil arrangement for Aertz’s multiple receiving coils because the two coils with matched conductance improves the range and quality of receiving and transporting power from the transmitter to the load to be powered [Qiang Abstract].

Claim 9. Dependent on the method of claim 8.  Aertz further discloses including a step of calculating the inductance value required to operate the ultrasound transducer (3) at an operating frequency and providing a first induction coil having the required inductance value [0010:  in particular a high-frequency (RF) transmitter, to the coil acting as a receiver antenna, which together with the piezo element connected to it forms the electrical components of an inductance and a capacitance characteristic of a resonant circuit, wherein the resonant frequency of this resonant circuit is adapted to the frequency of the electromagnetic excitation. 128 The resonant frequency of the resonant circuit is typically selected or set for exciting the piezoelectric element at a corresponding frequency, typically an ultrasonic frequency. 130 Thus, in a manner known per se, the piezo element can thus be supplied with energy wirelessly and for generating e.g. B. Ultrasonic waves are excited].   Aertz does not explicitly disclose:

the first and second induction coils comprise:; and providing a second induction coil having an outer diameter which is greater than the first diameter and which provides an inductance that substantially does not change the total inductance of the ultrasound sensor.  

Qiang teaches a wireless electric energy transmission device (Figs. 1 & 2), comprising a high frequency power supply (Fig. 1:  L1 on the left) with a power receiving device (Fig. 1: First coil L4 and second coil L3) connected in parallel (Fig. 2: L3 and L4 in parallel to load RL) with a load (Fig. 2: RL) to be powered [Abstract].  Qiang further teaches the first induction coil (Figs. 1 & 2: L4 inner receiving induction coil) and second induction coil  comprise:  providing a second induction coil (Figs. 1 & 2: L3 outer second receiving induction coil) having an outer diameter (Figs. 1 & 2: L3 outer second receiving induction coil has an outer diameter) which is greater than the first diameter (Figs. 1 & 2: L4 inner receiving induction coil) and which provides an inductance that substantially does not change the total inductance of a connected load [0017:   the coupling between the first receiving coil and the second receiving coil is coupled in the same direction. wherein refers to working current when the first receiving coil and the second receiving coil, the first receiving coil magnetic field and the second magnetic field are generated by the receiving coil un-reinforced coupled in the same direction.].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Qiang’s first and second induction coils sized so that the second outer receiving coil does not change the inductance of the connected load as a coil design for Aertz’s multiple receiving coils because the receiving power coils should have a high mutual coupling to ensure efficient energy transfer from the coils to the load to be powered [Qiang 0063].

Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Aertz in view of Qiang and in further view of Atasoy (US 20160197511; “Atasoy”).
Claim 6. Dependent on a wireless ultrasound sensor according to claim 1. Aertz does not explicitly disclose:
the first induction coil has an inductance between 0.05 µH to 10 µH. 
Atasoy teaches a wireless energy transfer using induction coils (Fig. 17a).  Atasoy further teaches both first and second induction coils are 1 µH which is in the claimed range. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Atasoy’s design choice of an inductance value for a first and second coil with Aertz’s first and second coil because choosing an established size of inductance established as capable of receiving and transmitting power would be an obvious choice in establishing the inductance level of a wireless power coil.

Claim 7. Dependent on a wireless ultrasound sensor according to claim 1.  Aertz does not explicitly disclose:
the second induction coil has an inductance between 0.1 µH to 20 µH.  

Atasoy teaches a wireless energy transfer using induction coils (Fig. 17a).  Atasoy further teaches both first and second induction coils are 1 µH which is in the claimed range. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Atasoy’s design choice of an inductance value for a first and second coil with Aertz’s first and second coil because choosing an established size of inductance established as capable of receiving and transmitting power would be an obvious choice in establishing the inductance level of a wireless power coil.

Claims 10 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aertz in view of Qiang in further view of Potyrailo (US 20140028330: “Potyrailo”)

Claim 10. Dependent on the wireless non-destructive testing system [0005: incorporation of such elements into components for the purpose of simple fault-free in-situ material testing], comprising a wireless ultrasound sensor according to claim 1.  Aertz does not explicitly disclose: 
an inspection wand arranged to inductively operate the wireless ultrasound sensor.  

Potyrailo teaches an inspection wand (Fig. 2: 120 wand) arranged to inductively [0035 mutual inductance coupling M between sensing antenna 110 with reference antenna 111 therein and reader 120. Reference antenna 111 is present to mitigate for positional changes between sensing antenna 110 and the reader 120] operate the wireless sensor (Fig.  10:  overall sensor device).   

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Potyrailo’s wand as a device to hold Aetrz ultrasonic inspection device because the wand improves the quality and safety of the inspection by providing an extension of the device past a hand into confined or risk areas that a handheld device cannot or should not extend. 

Claim 13. Dependent on the wireless ultrasound sensor according to claim 1. Aertz does not explicitly disclose:
the inner diameter of the first induction coil is greater than the outer diameter of the transducer and the transducer is mounted within the first induction coil.


Potyrailo further discloses the transducer (Figs.  2 & 10:  112) and the inner diameter of the first induction coil (Figs. 2 & 10:  110 is larger than internal sensor 112) is greater than the outer diameter of the transducer (112) and the transducer is mounted within the first induction coil. (Fig. 10b: transducer 112, within 110 and 111). 
    
It would have been obvious to one having ordinary skill in the art before the effective filing date to Potyrailo’s arrangement of a receiving coil surrounding a sensor as an arrangement to place Aertz’s receiving antenna around its ultrasonic transducer because the arrangement provides a space-efficient low profile design that expands the commercial viability of the product to space constrained applications.   

Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20110308320 
Rocznik; Marko
Pressure sensor surrounded by a single receiving inductor coil.
US 20150045227 
AHN; Chi Hyung et al.
A wireless power relay apparatus includes a relay resonator configured to relay power from a source resonator configured to wirelessly transmit the power, 
US 20070074579 
Cook; James D. et al.
A pressure sensor system includes a pressure sensing capacitor and an inductor integrated in a substrate. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856